Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 November 2021 has been entered.

                    CLAIMS UNDER EXAMINATION
         Claims 1-4, 10-11, 21, 29-30 and 37-38 have been examined on their merits.

      PRIORITY
The Applicant claims priority to Provisional Application 60/752288. While the disclosure provides support for a protease composition comprising proteases, the disclosure does not provide support for a method of treating damaged tissue with a protease composition comprising matrix metalloproteinase. Application 11/642274, of which the instant application is a continuation, does provide support for this limitation.. Therefore benefit is given to the 19 December 2006 filing date.


WITHDRAWN REJECTIONS



NEW GROUNDS OF REJECTION
The arguments made in the response filed on 07 November 2021 are acknowledged. New grounds of rejection have been necessitated by claim amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 10-11, 21 and 29-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoo et al. (previously cited; Pharmaceutical Composition For Treatment of Wounds Containing Blood Plasma or Serum. US2005/0142208 30 June 2005) in view of Cleary et al. (Hydrogel Compositions; US 2003/0170308) and Fiume et al. (Final Report on the Safety Assessment of Triacetin. International Journal of Toxicology, 22(Suppl. 2):1–10, 2003) as evidenced by Thrailkill et al. (previously cited; Physiological matrix metalloproteinase concentrations in serum during childhood and adolescence, using Luminex Multiplex technology. Clin Chem Lab Med. 2005;43(12): 1392–1399), Jonsson et al. (previously cited; Levels of matrix metalloproteinases differ in plasma and serum-aspects regarding analysis of biological markers in cancer. British Journal of Cancer (2016) 115, 703–706), Cambridge Dictionary (previously cited; definition of ulcer); Lexico by Oxford Dictionary (previously cited; definition: day) and Pubchem (Triacetin 2005, pages 1-54).

Yoo teaches a pharmaceutical composition for the treatment of wounds containing blood plasma or serum (Abstract). As evidenced by Thrailkill et al., serum contains the 
Claim 1 recites “treating the damaged tissue over a period of time during which the protease composition degrades MMP9 and TNFα and does not degrade TIMP-1, IL-1β and PDGF”. The limitation of “treating the damaged tissue over a period of time…” is interpreted to refer to the period of time the protease composition recited in the claim is delivered. The claim does not recite a period of time. Examiner notes the following in the Instant Specification ([0072]):
The ELISAs showed interesting and surprising results. The Elta Proteases were able to degrade active MMP9 and TNFα at room temperature, but more markedly at body temperature. Rapid and complete MMP degradation occurred within 1 hour and within 8-10 hours for TNFα in CWF from patient samples. Unlike MMP and TNFα, TIMP, IL1β, and PDGF were not degraded by the Elta Proteases during the 24 hour incubation period, even at 37° C. 
Therefore during a 24 hour incubation period, MMP and TNF-α are degraded, but TIMP, IL1β, and PDGF were not degraded during a 24 hour incubation period. Therefore a 24 hour time period is interpreted to meet the time limitations of claim 1. Yoo teaches the plasma or serum can be applied to a wound in a dressing, and said dressing can be changed at intervals between 1 day and 5 days ([054]). A day is defined as a period of 24 hours (Lexico Oxford Dictionary). Therefore application of a dressing containing plasma or serum for a day is interpreted to be for a 24 hour period.

While Yoo teaches treating chronic wounds by administering a composition that would inherently contain matrix metalloproteinase, and suggests application for a day (hence, 24 hours), the art does not teach each claim limitation with sufficient specificity to anticipate claim 1.
As evidenced by PubChem, triacetin is a triglyceride (see bottom of page 1).

Yoo discloses the following ([0042]):
In the external preparation of the present invention, suitable carriers can be chosen depending on the dosage forms and include, but are not limited to, hydrocarbons such as vaseline, liquid paraffin, and plasticized hydrocarbon gel(plastibase); animal and vegetable oils such as medium-chain fatty acid triglyceride, lard, hard fat, and cacao oil; higher fatty acid and alcohols and esters thereof such as stearic acid, cetanol, stearyl alcohol, and palmitic acid isopropyl; water-soluble bases such as Macrogol(polyethylene glycol), 1,3-butylene glycol, glycerol, gelatine, white sugar, and sugar alcohol; emulsifiers such as glycerine fatty acid ester, stearic acid polyoxyl, and polyoxyethylene/or curing castor oils; thickeners such as acrylic acid esters, and sodium alginates; propellants such as liquefied petroleum gas, and carbon dioxide; and preservatives such as paraoxybenzoic acid esters. The external preparation of the present invention can be prepared with the aforementioned carriers by methods well-known to those skilled in the art. In addition to said carriers, additives such as stabilizers, pigments, coloring agents, pH adjusting agents, diluents, surfactants, and antioxidants are, if necessary, used. The external preparation of the present invention can be applied to the tropical wound site by conventional methods.

While Yoo suggests the use of a triglyceride as a carrier, the art does not explicitly teach the use of triacetin.

Cleary teaches a hydrogel wound dressing (hence, a composition) comprising active agents useful for the treatment of wounds ([0126] [0141]). The art suggests proteolytic enzymes as an active agent ([0126]). Said proteolytic enzymes are those that are effective in wound cleansing ([0144]). 

Cleary teaches the use of a plasticizer component that also acts as a diluent ([0061]). The art suggests the use of “glycerol triacetate (triacetin)” as a plasticizer ([0063] [0104]). Examiner notes Cleary also teaches glycerol triacetate can be used as a softener ([0076])

Fiume et al. teaches triacetin is reported to function as a cosmetic biocide, plasticizer, and solvent in cosmetic formulations (page 3, left column, second paragraph).  Examiner notes Table 2 discloses the use of triacetin in cosmetic formulations that would be applied to the skin (i.e., makeup bases and makeup preparations).

For noncosmetic use, the art teaches triacetin is a generally recognized as safe (GRAS) ingredient (21 CFR 184.1901) by the FDA. It is used in foods as a flavoring agent and adjuvant, formulation aid, humectant, and solvent and vehicle; it has no limitations other than good manufacturing practice (page 3, right column; first paragraph). The art teaches triacetin is used as an antifungal drug for treatment of superficial fungus infections of the skin (page 3, right column, second paragraph).

Examiner notes the art characterizes triacetin as a colorless. Oily liquid with a slight fatty odor and taste (Table 1; “physical characterization”). Therefore triacetin is a liquid (hence, a solution).



It would have been obvious to combine the teachings of Yoo by administering serum or plasma to a chronic wound for 24 hours. One would have been motivated to do so since Yoo discloses serum or plasma can be used to treat chronic wounds, and teaches application within a range of 1 to 5 days. One would have had a reasonable expectation of success treating for 1 day since Yoo teaches wounds can be treated with dressings that are changed between 1 to 5 days.
Claim 1 recites the protease composition modulates a first and second protein and that treatment with the composition degrades MMP-9 and TNFα and does not degrade TIMP-1, IL-1β and PDGF. Because Yoo treats with a composition that has the same claim 1). Claims 2-4 are included in this rejection on the same grounds (claims 2-4).
As evidenced by Cambridge Dictionary, an ulcer is a break in the skin, or on the surface of an organ inside the body, that does not heal naturally. In Figure 9, Yoo teaches a chronic, non-healing wound. Because is non-healing, it is interpreted to be an ulcer. Therefore claim 10 is included in this rejection (claim 10). Claim 11 recites a wound that is the result of cancer. This is interpreted to be a product by process limitation that does not distinguish the claimed wound from the chronic wound of claim 10. Therefore claim 11 is included in this rejection (claim 11).

Claim 21 is directed to a method of modulation of inflammation-related proteins. The claim has been amended to recite a step of subjecting the inflation-related proteins to a protease composition comprising matrix metalloproteinase. The claim states a first and second protein in the inflation-related proteins are modulated applying the protease composition to a damaged tissue. Section [0072] of the Instant Specification is reiterated.

The teachings of Yoo as set forth above are reiterated.


While Yoo suggests the use of a triglyceride as a carrier, the art does not explicitly teach the use of triacetin.

The teachings of Cleary and Fiume as set forth above are reiterated.

It would have been obvious to use triacetin in the composition taught by Yoo. One would have been motivated to do so since Yoo teaches a composition comprising enzymes and Cleary suggests the use of triacetin in a composition comprising enzymes. As set forth above, Fiume teaches triacetin is safe for use, and can be used as both a solvent and antifungal drug for infections of the skin. Because Yoo teaches a topical application, the skilled artisan would use triacetin as a solvent and as an antifungal for the skin. As set forth above, triacetin is a liquid. Therefore enzymes in a solution comprising triacetin would be obvious. One would have had a reasonable expectation of success since Yoo teaches triglycerides can be used in the disclosed invention, Cleary teaches triacetin (a triglyceride) can be used in composition which comprise enzymes. An additional reason to expect success is Fiume teaches the agent can be safely applied to the skin. One would have expected similar results since each reference discloses agents which can be applied to the skin.


It would have been obvious to combine the teachings of Yoo by administering serum or plasma to a chronic wound for 24 hours. One would have been motivated to do so since Yoo discloses the disclosed composition can be used to treat chronic wounds, and teaches application within a range of 1 to 5 days. One would have had a reasonable expectation of success treating for 1 day since Yoo teaches wounds can be treated with dressings that are changed between 1 to 5 days.
Claim 21 recites the protease composition modulates a first and second protein and that treatment with the composition degrades MMP-9 and TNFα and protects TIMP-1, IL-1β and PDGF from degradation and promotes repair of a chronic wound. Because Yoo treats with a composition that has the same components as the claimed protease composition, and suggests a period of time that reads on the time disclosed in the Instant Specification, it follows that Yoo’s composition would have the same affect when applied to a chronic wound. Therefore claim 21 is rendered obvious as claimed (claim 21).

As evidenced by Cambridge Dictionary, an ulcer is a break in the skin, or on the surface of an organ inside the body, that does not heal naturally. In Figure 9, Yoo teaches a chronic, non-healing wound. Because is non-healing, it is interpreted to be an ulcer. Therefore claim 29 is included in this rejection (claim 29). Claim 30 recites a wound that is the result of cancer. This is interpreted to be a product by process limitation that does not distinguish the claimed wound from the chronic wound of claim 10. Therefore claim 30 is included in this rejection (claim 30).

Therefore Applicant’s Invention is rendered obvious as claimed.

Claims 37 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoo in view of Cleary and Fiume as evidenced by Thrailkill, Jonsson, Cambridge Dictionary, PubChem and Lexico by Oxford Dictionary as applied to claims 1 and 21 above, and further in view of Monash University (previously cited; Formulation Chemistry II (VCF2071), 2004. Pages 1-17) as evidenced by PubChem (previously cited; Glycerol, pages 1-69) and Solventis (previously cited; What is Monopropylene glycol? Pages 1-3).



The teachings of Yoo, Cleary, Fiume and the evidentiary art as set forth above are reiterated.
Regarding suitable carriers, Yoo teaches the following:
In the external preparation of the present invention, suitable carriers can be chosen depending on the dosage forms and include, but are not limited to, hydrocarbons such as vaseline, liquid paraffin, and plasticized hydrocarbon gel(plastibase); animal and vegetable oils such as medium-chain fatty acid triglyceride, lard, hard fat, and cacao oil; higher fatty acid and alcohols and esters thereof such as stearic acid, cetanol, stearyl alcohol, and palmitic acid isopropyl; water-soluble bases such as Macrogol(polyethylene glycol), 1,3-butylene glycol, glycerol, gelatine, white sugar, and sugar alcohol; emulsifiers such as glycerine fatty acid ester, stearic acid polyoxyl, and polyoxyethylene/or curing castor oils; thickeners such as acrylic acid esters, and sodium alginates; propellants such as liquefied petroleum gas, and carbon dioxide; and preservatives such as paraoxybenzoic acid esters. The external preparation of the present invention can be prepared with the aforementioned carriers by methods well-known to those skilled in the art. 


As set forth above, Yoo suggests the use of glycerol, polyethylene glycol and butylene glycol ([0042]). As evidenced by the Instant Specification, glycerol is a humectant. Yoo teaches preparation of a gel formulation using glycerine and propylene glycol (See Example 7). As evidenced by Solventis, monopropylene glycol is propylene glycol. As 

In Example 7 Yoo prepares a gel by adding 5 parts by weight plasma powder obtained in Example 2 (5 parts of 30 grams plasma) with 95 parts by weight of an emulsion ([0064]) (95 parts weight of 385 mg total emulsion). The emulsion contains 116 mg glycerine and 38 mg propylene glycol ([0060] [0064]). Because glycerine and propylene glycol are humectants, Yoo uses 154 mg of humectant in this formulation.
Examiner notes in Example 3 Yoo prepares an ointment by adding 5 grams of plasma to 95 grams of ointment base ([0059]). The base comprises 192 mg glycerine and 38 mg polyethylene glycol ([0060] [0064]). As evidenced by Monash University, polyethylene glycol is a humectant. Because glycerine and polyethylene glycol are humectants, Yoo uses 230 mg of humectant in this formulation.
Examiner notes Yoo changes the amount of humectant varies based on the type of formulation.
While Yoo explicitly teaches formulations comprising humectants, the art does not explicitly state using 30-40% humectant.
Monash University discloses humectants are moisturizers that impart hydrating properties to formulations, especially those designed for use on the skin (page 3, first paragraph). Drug absorption through skin is increased when it has a higher water content (same cited section). The art identifies glycerol and propylene glycol as humectants (Table on page 8). Monash teaches relatively large amounts of these 

As set forth above, Yoo explicitly teaches using a humectants to prepare gels and ointments that are applied to the skin. It would have been obvious to combine the teachings of the prior art by using 30% humectant. One would have been motivated to optimize the amount of humectant used since Monash teaches humectants can be used at a concentration of 5-30% to exert their humectant properties. The MPEP teaches ranges which overlap are prima facie obvious. Because Monash teaches humectants increase skin moisture, thereby improving drug absorption, one would optimize the amount to increase the efficacy of the therapeutic. One would have had a reasonable expectation of success since Yoo varies the amount of humectant based on the type of formulation, Monash teaches concentrations of 30% can be used.
One would have had a reasonable expectation of success since the art teaches the amount of carrier can be adjusted based on the type of formulation being made. 

Further, MPEP 2133.03 discloses the following:
 “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).” 


Therefore claims 37-38 are included in this rejection (claims 37-38). 



			Conclusion	

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-8439.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					

	/NATALIE M MOSS/           Examiner, Art Unit 1653